DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 10 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 10, “a width” in line 1 is indefinite to if it refers to the vertical height of the hoop or the width from an inner diameter to an outer diameter.  As it is indefinite what is being measured, this limitation is not treated further on its merits in this office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Weisman et al. (US 2014/0044837 A1), hereinafter Weisman, originally of record in the non-final rejection dated December 30, 2020.

Regarding claim 6 and 10, Weisman teaches a threaded fastener 310 that is circular with top and bottom edges (opposite) and dimensions (width/diameter) (a connecting device that is a hoop with protrusions between the edges, i.e. the threads) (FIG. 3; [0025]) that engages (threads on each edge to engage chambers 301 and 305) with an infusion chamber (301) and a liquid chamber (305) that are separate pieces (chambers are lids to the fastener) via a rubber sealed slip (capturing gasket for the first and second lids, which has a perimeter) ([0032]; [0025]; FIG. 3), where the threaded fastener (310), infusion chamber (301), and liquid chamber (305) (FIG. 3; [0025]; [0032]) are cylinders ([0038]; FIG. 3; cylinders have inner and outer diameters), and the outer diameter of the threaded fastener (310) and the inner diameters of the chambers (301, 305) form a water tight seal with a removable lid (320) ([0025]; [0032]; FIG. 3; closed structure) with a handle attached to the outer rim of the container (530) (FIG. 5; [0037]; outwardly extending tab with a hole on an outer rim of an exterior surface), where the container is connected (affixed) to the threaded fastener (310) (FIG. 3 [0025]; as presently recited the outwardly-extending tab does not have to be directly in contact with the exterior surface of the hoop member, merely connected).  When reading the preamble in the context of the entire claim, the recitation “ornamental” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  

Regarding claim 7, Weisman teaches each limitation of claim 6, as discussed above, and further teaches the threaded fastener (310) (inwardly extending protrusions) engage chambers (301 and 305) (lids) ([0032]; FIG. 3) and the chambers are joined at the threaded gasket) ([0025]; as presently recited the capturing gaskets of the first and second lids are not mutually exclusive).

Regarding claim 9, Weisman teaches each limitation of claim 6, as discussed above.  Weisman does not specifically teach each lid includes a decorative element on an exterior surface thereof.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Weisman to incorporate each lid includes a decorative element on an exterior surface thereof.  The motivation for doing so would have been to provide a suitable aesthetic design.  Matters relating to ornamentation, which have no mechanical function, cannot be relied upon to patentably distinguish the claimed invention from the prior art (MPEP 2144.04 I).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Weisman as applied to claims 6, 7,9 and 10 above, and further in view of Ruprecht (US 9,988,177 B1).

Regarding claim 11, Weisman teaches each limitation of claim 6, as discussed above.  Weisman does not teach the hoop member has an outside diameter of between 2.5 and 5 inches.  
Ruprecht, in the similar field of invention, portable water bottles with infused fruit (Col. 1 Lns. 24-46), teaches a diameter of the base assembly is about three inches, and can be adjusted to other suitable sizes (Col 11 Lns. 19-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the thickness of the chambers connected to the threads is less than 1/6 of the total diameter, which means the outer diameter of the threads (310) is between 2.5 and 3 inches (Figure 3 Weisman).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Weisman with the teaching of Ruprecht to incorporate teaches a diameter of the base assembly is about three inches, and can be adjusted to other suitable .

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Weisman as applied to claims 6, 7, 10 and 11 above, and further in view of Brand et al. (US 2009/0107948 A1), hereinafter Brand, originally of record in the non-final rejection dated December 30, 2020.

Regarding claim 12, Weisman teaches each limitation of claim 6, as discussed above.  Weisman further teaches the first and second edges of the threaded fastener are parallel to each other ([0032]; FIG. 3).  Weisman does not specifically teach first edge includes four inwardly-extending protrusions circumferentially spaced 90 degrees apparat around and the first edge and wherein the second edge includes four inwardly extending protrusions circumferentially spaced apart 90 degrees around the second edge..  
*Examiner note, where the first and second edges are parallel to each other (as taught by Weisman), the two pairs of “four inwardly-extending protrusions spaced apart 90 degrees” can be the same “four inwardly-extending protrusions spaced apart 90 degrees” spaced both around the first and second edge due to the geometry defined by the claim limitations.
Brand, in the similar field of endeavor, sealed bottles ([0021]), teaches the bottle includes four protrusions spaced at 90 degree intervals along the circumference parallel to the edges ([0036]; FIGs 3 and 3B, these are 90 degrees around both the first and second edges).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Weisman to incorporate four protrusions spaced at 90 degree intervals along the circumference parallel to the edges taught by Brand.  The motivation for doing so would have been to provide a number of protrusions ([0036]) as a means for opposing 

Regarding claim 13, Weisman teaches each limitation of claims 6 and 12, as discussed above.  Weisman further teaches the first and second edges of the threaded fastener are parallel to each other ([0032]; FIG. 3).  Weisman does not specifically teach wherein the four inwardly-extending protrusions around the first edge are circumferentially offset by 45 degrees to four inwardly-extending protrusions around the second edge.
Brand, in the similar field of endeavor, sealed bottles ([0021]), teaches the bottle includes four protrusions spaced at 90 degree intervals along the circumference parallel to the edges ([0036]; FIGs 3 and 3B, these are 90 degrees around both the first and second edges).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Weisman to incorporate four protrusions spaced at 90 degree intervals along the circumference parallel to the edges taught by Brand.  The motivation for doing so would have been to provide a number of protrusions ([0036]) as a means for opposing an unintentional loosening of the threaded connection ([0024]) and make thereby make the bottle secure.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include four protrusions each edge of the threaded fastener (first and second edges) into the design of Weisman in view of Brand.  Brand teaches the use of the protrusions for opposing unintentional loosening of the threaded connection [0024], which is required twice in the bottle of Weisman, who teaches the threaded fastener (310) (inwardly extending protrusions) joins chambers (301 and 305) (lids) ([0032]; FIG. 3).  In addition, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B).  
.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record to the instantly claimed connecting device is Weisman et al. (US 2014/0044837 A1), hereinafter Weisman. Weisman teaches a threaded fastener 310 that is circular with top and bottom edges (opposite) and dimensions (width/diameter) (a connecting device that is a hoop with protrusions between the edges, i.e. the threads) (FIG. 3; [0025]) that engages (threads on each edge to engage chambers 301 and 305) with an infusion chamber (301) and a liquid chamber (305) that are separate pieces (chambers are lids to the fastener, and have outer rims) via a rubber sealed slip (capturing gasket for the first and second lids, which has a perimeter) ([0032]; [0025]; FIG. 3), where the threaded fastener (310), infusion chamber (301), and liquid chamber (305) (FIG. 3; [0025]; [0032]) are cylinders ([0038]; FIG. 3; cylinders have inner and outer diameters), and the outer diameter of the threaded fastener (310) and the inner diameters of the chambers (301, 305) form a water tight seal with a removable lid (320) ([0025]; [0032]; FIG. 3; closed structure).  Weisman does not teach or suggest (alone or in combination with the prior art), each capturing gasket of the first and second lids has an outer .

Response to Arguments
Applicant’s amendment, see claim 12, with respect to the examiner's note have been fully considered and are persuasive.  

Applicant’s amendment, see claim 9, with respect to the  have been fully considered and are persuasive.  The claim objection of December 30, 2020 has been withdrawn.

Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive regarding the 35 U.S.C. 112(b) rejection of claim 10.  Applicant argues that the specification and drawings describes a meaning of this phrase, which is correct.  However, it is unclear whether the claim meaning is limited to this definition, and it is unclear that the phrase could apply to other measurements.  As it could have other meanings, the claimed meaning is indefinite.

Applicant’s amendments to claims 6, 7, 8, 11, 12 with respect to 35 U.S.C. 112(b) rejections of claims 6-9, and 11-13 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of claims 6-9 and 11-13 of December 30, 2020 has been withdrawn. 

Applicant's arguments filed March 24, 2021 have been fully considered but they are not persuasive, regarding applicant’s first argument to the 35 U.S.C. 103 rejection of claim 6 (Pg. 11 threads on the exterior of the chamber would not fasten) ([0025]).  The threaded member (310) indeed does work with chambers (lids) (305 and 301) to form a closed structure as recited in claim 6 (Figure 3). Further, as shown in Figure 3, the threaded member 310 clearly has a first and second edge and threads are protrusions that extend inward from these edges (as they connect with threads in chambers 301 and 305) ([0032]).  Therefore, the threaded fastener (310) does read on the hoop member presently presented, and the arguments are not persuasive.

Applicant's arguments have been fully considered, but they are not persuasive, regarding applicant’s second argument to the 35 U.S.C. 103 rejection of claim 6 (Pg. 12 [2]-Pg. 13 [1]).  Applicant argues that the inner diameters of chambers 301 and 305 and the threaded fastener cannot form a closed structure, this is not persuasive as figure 3 shows they form a closed structure with removable lid 320.  Claim 6 as presently presented is not exclusive of additional features (for example a lid), therefore, this argument is not persuasive.  To applicant’s argument that a liquid chamber is not a lid as one of ordinary skill in the art would understand it, is not persuasive as a definition of lid includes “something that confines”, which the chambers of Weisman do.  Therefore, this argument is not persuasive.

Applicant's arguments have been fully considered, but they are not persuasive, regarding applicant’s third argument to the 35 U.S.C. 103 rejection of claim 6 and rejection of claim 7 (Pg. 13 [2]-Pg. 14 [1]; Pg. 15 [1]-[3]).  Applicant argues that it is improper to rely on a single rubber sealed slip connection for the capturing gasket of the first lid and the capturing gasket for the second lid; however, this is not persuasive, because as presently presented these capturing gaskets are not mutually exclusive.  The applicant is reading the claim limitations significantly more narrowly than they are presently presented.  To applicant’s argument that Weisman is silent to a container having both threads and a rubber slip connections; however, this is not persuasive as Weisman does not recite the threads and rubber slip as mutually exclusive embodiments indeed Weisman states “various different connection means may be used” ([0032]).

Applicant's arguments have been fully considered, but they are not persuasive, regarding applicant’s fourth argument to the 35 U.S.C. 103 rejection of claim 6 (Pg. 14 [2]).  
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant’s arguments, with respect to claim 8 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claim 8 of December 30, 2020 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784